    Case 21-03000-sgj Doc 48 Filed 01/25/21             Entered 01/25/21 18:52:30           Page 1 of 11




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for Highland Capital Management, L.P.
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             §   Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                             §
                                                             §   Adversary Proceeding No.
                                 Plaintiff,
                                                             §
vs.                                                          §   21-03000-sgj
                                                             §
                                                             §
HIGHLAND CAPITAL MANAGEMENT FUND
ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,                     §

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                                PAGE 1 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21               Entered 01/25/21 18:52:30          Page 2 of 11




HIGHLAND INCOME FUND, NEXPOINT                             §
STRATEGIC OPPORTUNITIES FUND,                              §
NEXPOINT CAPITAL, INC., AND CLO                            §
HOLDCO, LTD,                                               §
                      Defendants.                          §

      DEBTOR’S AMENDED WITNESS AND EXHIBIT LIST WITH RESPECT TO
          EVIDENTIARY HEARING TO BE HELD ON JANUARY 26, 2021

         Highland Capital Management, L.P. (the “Debtor”) submits the following amended

witness and exhibit list with respect to Plaintiff’s Emergency Motion for a Temporary

Restraining Order and Preliminary Injunction against Certain Entities Owned and/or Controlled

by Mr. James Dondero [Docket No. 9] which the Court has set for hearing at 9:30 a.m. (Central

Time) on January 26, 2021 (the “Hearing”) in the above-styled adversary proceeding (the

“Adversary Proceeding”).

         A.      Witnesses:

                 1.         James Dondero;

                 2.         James P. Seery, Jr.;

                 3.         Grant Scott;

                 4.         Jason Post;

                 5.         Any witness identified by or called by any other party; and

                 6.         Any witness necessary for rebuttal.

         B.      Exhibits:

Letter                                       Exhibit                                Offered       Admitted

              Motion for Order Imposing Temporary Restrictions on
A.            Debtor’s Ability, as Portfolio Manager, to Initiate Sales by
              Non-Debtor CLO Vehicles [Docket No. 1528]

B.            Transcript of 12/16/20 Hearing




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                             PAGE 2 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21            Entered 01/25/21 18:52:30   Page 3 of 11




Letter                                   Exhibit                            Offered     Admitted

              Order Denying Motion for Order Imposing Temporary
C.            Restrictions on Debtor’s Ability, as Portfolio Manager, to
              Initiate Sales by Non-Debtor CLO Vehicles [dkt 1605]

D.            Email from James Romey dated September 29, 2020

              Structural and Steel Products UCC Presentation dated
E.
              September 29, 2020
              Aberdeen Loan Funding Offering Memorandum dated as of
F.
              March 27, 2008

G.            Aberdeen Loan Funding Indenture dated as of March 27, 2008

              Aberdeen Loan Funding Supplemental Indenture No. 1 dated
H.
              as of March 27, 2008
              Aberdeen Loan Funding Preference Shares Paying Agency
I.
              Agreement dated as of March 27, 2008
              Aberdeen Loan Funding Servicing Agreement dated as of March
J.
              27, 2008
              Brentwood CLO Offering Memorandum dated as of December
K.
              18, 2006

L.            Brentwood CLO Indenture dated as of December 21, 2006

              Brentwood CLO Preference Shares Paying Agency Agreement
M.
              Dated as of December 21, 2006
              Brentwood CLO Servicing Agreement dated as of December 21,
N.
              2006
              Eastland CLO Offering Memorandum dated as of March 13,
O.
              2007

P.            Eastland CLO Indenture dated as of March 13, 2007

              Eastland CLO Preference Shares Paying Agency Agreement
Q.
              Dated as of March 13 2007

R.            Eastland CLO Servicing Agreement dated as of March 13, 2007




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                   PAGE 3 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 4 of 11




Letter                                  Exhibit                             Offered   Admitted

              Gleneagles CLO Offering Memorandum dated as of October
S.
              7, 2005

T.            Gleneagles CLO Indenture dated as of October 13, 2005

              Gleneagles CLO Portfolio Management Agreement dated as of
U.
              October 13, 2005
              Gleneagles CLO Preference Shares Paying Agency Agreement
V.
              Dated as of October 13, 2005
              Grayson CLO Offering Memorandum dated as of November
W.
              28, 2006

X.            Grayson CLO Indenture dated as of November 30, 2006

              Grayson CLO Preference Shares Paying Agency Agreement
Y.
              dated as of November 30, 2006
              Grayson CLO Servicing Agreement dated as of November 30,
Z.
              2006
              Grayson CLO Amendment No. 1 to Servicing Agreement dated
AA.
              as of October 2, 2007
              Greenbriar CLO Offering Memorandum dated as of December
BB.
              18, 2007

CC.           Greenbriar CLO Indenture dated as of December 20, 2007

              Greenbriar CLO Preference Shares Paying Agency Agreement
DD.
              Dated as of December 20, 2007
              Greenbriar CLO Servicing Agreement dated as of December 20,
EE.
              2007

FF.           Jasper CLO Offering Memorandum dated as of June 27, 2005

              Jasper CLO Amended and Restated Portfolio Management
GG.
              Agreement dated as of November 30, 2005

HH.           Jasper CLO Indenture dated as of June 29, 2005




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                 PAGE 4 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21         Entered 01/25/21 18:52:30   Page 5 of 11




Letter                                 Exhibit                             Offered   Admitted

              Jasper CLO Preference Shares Paying Agency Agreement
II.
              dated as of June 29,2005
              Liberty CLO Offering Memorandum dated as of December 7,
JJ.
              2005

KK.           Liberty CLO Indenture dated as of December 8, 2005

              Liberty CLO Class E Certificate Paying Agency Agreement
LL.
              dated as of December 8, 2005
              Liberty CLO Portfolio Management Agreement dated as of
MM.
              December 8, 2005
              Red River CLO Offering Memorandum dated as of July 31,
NN.
              2006

OO.           Red River CLO Indenture dated as of August 3, 2006

              Red River CLO Amendment No. 1 to Indenture dated as of
PP.
              October 2, 2007
              Red River CLO Preference Shares Paying Agency Agreement
QQ.
              dated as of August 3, 2006
              Red River CLO Servicing Agreement dated as of August 3,
RR.
              2006
              Red River CLO Amendment No. 1 to Servicing Agreement
SS.
              dated as of October 2, 2007

TT.           Rockwall CLO Offering Circular (Notes) dated May 8, 2006

              Rockwall CLO Offering Circular (Preferred Share) dated May
UU.
              8, 2006

VV.           Rockwall CLO Indenture dated as of May 10, 2006

              Rockwall CLO Amendment No. 1 to Indenture dated as of
WW.
              October 2, 2007
              Rockwall CLO Preference Shares Paying and Agency
XX.
              Agreement dated as of May 10, 2006




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                PAGE 5 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 6 of 11




Letter                                   Exhibit                            Offered    Admitted


YY.           Rockwall CLO Servicing Agreement dated as of May 10, 2006

              Rockwall CLO Amendment No. 1 to Servicing Agreement
ZZ.
              dated as of October 2, 2007

AAA.          Rockwall CLO II Offering Circular (Notes) dated May 8, 2007

              Rockwall CLO II Offering Circular (Preferred Share) dated
BBB.
              May 8, 2007

CCC.          Rockwall CLO II Indenture dated as of May 9, 2007

              Rockwall CLO II Preference Shares Paying and Agency
DDD.
              Agreement dated as of May 9, 2007
              Rockwall CLO II Servicing Agreement dated as of May 9,
EEE.
              2007
              Southfork CLO Offering Memorandum dated as of March 9,
FFF.
              2005

GGG.          Southfork CLO Indenture dated as of March 15, 2005

              Southfork CLO Portfolio Management Agreement dated as of
HHH.
              March 15, 2005
              Southfork CLO Preference Shares Paying Agency Agreement
III.
              dated as of March 15, 2005

              Stratford CLO Offering Memorandum dated as of October 22,
JJJ.
              2007

KKK.          Stratford CLO Indenture dated as of October 25, 2007

              Stratford CLO Preference Shares Paying and Agency
LLL.
              Agreement dated as of October 25, 2007
              Stratford CLO Servicing Agreement dated as of October 25,
MMM.
              2007

NNN.          Valhalla CLO Offering Circular dated as of August 17, 2004




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                  PAGE 6 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21            Entered 01/25/21 18:52:30   Page 7 of 11




Letter                                    Exhibit                             Offered   Admitted


OOO.          Valhalla CLO Indenture dated as of August 18, 2004

              Valhalla CLO Supplemental Indenture dated as of July 25,
PPP.
              2016
              Valhalla CLO Reference Portfolio Management Agreement
QQQ.
              dated as of August 1, 2016
              Westchester CLO Offering Memorandum dated as of May 30,
RRR.
              2007

SSS.          Westchester CLO Indenture dated as of May 31, 2007

              Westchester CLO Preference Shares Paying Agency
TTT.
              Agreement dated as of May31,2007
              Westchester CLO Servicing Agreement dated as of May 31,
UUU.
              2007
              NexPoint Strategic Opportunities Fund, Form N-2 Registration
VVV.
              Statement, filed August 27, 2019
              NexPoint Strategic Opportunities Fund, Form DEF-14A Proxy
WWW.
              Statement, filed July 10, 2020
              NexPoint Capital, Inc., Form 497 Prospectus Supplement, filed
XXX.
              March 14, 2018
              NexPoint Capital, Inc. Form DEF-14A Proxy Statement, filed
YYY.
              April 22, 2020
              Highland Income Fund, Form 497 Prospectus Supplement,
ZZZ.
              filed July 29, 2019
              Highland Income Fund, Form DEF-14A Proxy Statement,
AAAA.
              filed April 22, 2020
              Written Consent of the General Partner of Highland Capital
BBBB.
              Management, L.P., Effective September 21, 2020

CCCC.         List of Board Memberships

              Response to K&L Gates LLP dated December 22, 2020
DDDD.         [Dondero Deposition Exhibit 12] [Grant Scott Deposition
              Exhibit 3]



AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                   PAGE 7 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21          Entered 01/25/21 18:52:30    Page 8 of 11




Letter                                  Exhibit                              Offered   Admitted

              Response to K&L Gates LLP dated December 23, 2020
EEEE.         [Dondero Deposition Exhibit 13] [Grant Scott Deposition
              Exhibit 4]
              Letter from K&L Gates to J. Pomerantz dated December 31,
FFFF.
              2020 [Grant Scott Deposition Exhibit 5]
              Response to Letter from K&L Gates to J. Pomerantz dated
GGGG.
              December 31, 2020
              Highland CLO Funding Articles of Incorporation [TO BE
HHHH.
              OFFERED UNDER SEAL]
              Highland CLO Funding Members Agreement [TO BE
IIII.
              OFFERED UNDER SEAL]
              Highland CLO Funding Offering Memorandum [TO BE
JJJJ.
              OFFERED UNDER SEAL]
              Highland CLO Funding Portfolio Management Agreement
KKKK.
              [TO BE OFFERED UNDER SEAL]
              Highland CLO Funding Subscription and Transfer Agreement
LLLL.
              [TO BE OFFERED UNDER SEAL]

MMMM.         Declaration of Dustin Norris [Docket No. 1522-1]


NNNN.         Transcript of 01/08/21 Hearing

              Order Approving Settlement with Official Committee of
              Unsecured Creditors Regarding Governance of the Debtor and
OOOO.
              Procedures for Operations in the Ordinary Course [Docket No.
              339]

PPPP.         Written Resolutions of Charitable DAF GP, LLC


QQQQ.         Written Resolutions of Charitable DAF Holdco, Ltd

              Highland Dallas Foundation - Unanimous Written Consent
RRRR.
              [Grant Scott Deposition Exhibit 2]

SSSS.         Donative Assignment of Interests


TTTT.         Email string dated December 23, 2020 re Dondero call



AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                  PAGE 8 OF 11
DOCS_NY:42030.3 36027/002
 Case 21-03000-sgj Doc 48 Filed 01/25/21          Entered 01/25/21 18:52:30   Page 9 of 11




Letter                                  Exhibit                           Offered     Admitted

              Highland CLO HoldCo Org Chart [Grant Scott Deposition
UUUU.
              Exhibit 1]

VVVV.         Seery Handwritten Notes


WWWW. Dondero text to Seery

              Temporary Restraining Order Against Dondero [Adv. Proc.
XXXX.
              No. 20-3190, Docket No. 10]
              Plaintiff’s Motion for Contempt [Adv. Proc. No. 20-3190,
YYYY.
              Docket No. 48]
              Dondero Preliminary Injunction Order [Adv. Proc. No. 20-
ZZZZ.
              3190, Docket No. 59]

AAAAA.        Transcript of 12/10/20 Hearing


BBBBB.        AVYA Stock Price Data


CCCCC.        SKY Stock Price Data


DDDDD.        HCMLP - Previous Day Trades 01/29/20 [REDACTED]


EEEEE.        HCMLP - Previous Day Trades 02/10/20 [REDACTED]


FFFFF.        HCMLP - Previous Day Trades 02/14/20 [REDACTED]


GGGGG.        HCMLP - Previous Day Trades 04/15/20 [REDACTED]


HHHHH.        HCMLP - Previous Day Trades 04/17/20 [REDACTED]


IIIII.        HCMLP - Previous Day Trades 08/27/20 [REDACTED]


JJJJJ.        HCMLP - Previous Day Trades 09/02/20 [REDACTED]




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                 PAGE 9 OF 11
DOCS_NY:42030.3 36027/002
Case 21-03000-sgj Doc 48 Filed 01/25/21             Entered 01/25/21 18:52:30     Page 10 of 11




Letter                                    Exhibit                               Offered   Admitted


KKKKK.        HCMLP - Previous Day Trades 10/07/20 [REDACTED]


LLLLL.        HCMLP - Previous Day Trades 10/08/20 [REDACTED]


MMMMM. HCMLP - Previous Day Trades 10/09/20 [REDACTED]


NNNNN.        HCMLP - Previous Day Trades 11/24/20 [REDACTED]


OOOOO.        Jefferies Trade Confirmations 12/18/20


PPPPP.        Jefferies Trade Confirmations 12/21/20


QQQQQ.        Jefferies Trade Confirmations 12/22/20


RRRRR.        Jefferies Trade Confirmations 12/30/20


SSSSS.        Jefferies Trade Confirmations 12/31/20

              Any document entered or filed in the Adversary Proceeding,
TTTTT.
              including any exhibits thereto
              Any document entered or filed in the Debtor’s chapter 11
UUUUU.
              bankruptcy case, including any exhibits thereto
              All exhibits necessary for impeachment and/or rebuttal
VVVVV.
              purposes
              All exhibits identified by or offered by any other party at the
WWWWW
              Hearing




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                    PAGE 10 OF 11
DOCS_NY:42030.3 36027/002
Case 21-03000-sgj Doc 48 Filed 01/25/21           Entered 01/25/21 18:52:30   Page 11 of 11




Dated: January 25, 2021.                   PACHULSKI STANG ZIEHL & JONES LLP

                                          Jeffrey N. Pomerantz (CA Bar No.143717)
                                          Ira D. Kharasch (CA Bar No. 109084)
                                          John A. Morris (NY Bar No. 2405397)
                                          Gregory V. Demo (NY Bar 5371992)
                                          Hayley R. Winograd (NY Bar No. 5612569)
                                          10100 Santa Monica Blvd., 13th Floor
                                          Los Angeles, CA 90067
                                          Telephone: (310) 277-6910
                                          Facsimile: (310) 201-0760
                                          E-mail:    jpomerantz@pszjlaw.com
                                                     ikharasch@pszjlaw.com
                                                     jmorris@pszjlaw.com
                                                     gdemo@pszjlaw.com


                                          -and-

                                          HAYWARD PLLC

                                          /s/ Zachery Z. Annable
                                          Melissa S. Hayward
                                          Texas Bar No. 24044908
                                          MHayward@HaywardFirm.com
                                          Zachery Z. Annable
                                          Texas Bar No. 24053075
                                          ZAnnable@HaywardFirm.com
                                          10501 N. Central Expy, Ste. 106
                                          Dallas, Texas 75231
                                          Tel: (972) 755-7100
                                          Fax: (972) 755-7110

                                         Counsel for Highland Capital Management, L.P.




AMENDED WITNESS AND EXHIBIT LIST FOR HEARING ON JANUARY 26, 2021                PAGE 11 OF 11
DOCS_NY:42030.3 36027/002
